DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to Applicant’s amendment filed 10/19/21.
All previous claim interpretation under 35 USC 112, F is maintained herein.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the angular measurement sensor and controller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 22, the terms “a controller for adjusting the main optical subsystem based, at least in part, on the selected angular orientation, so as to align the main optical subsystem with the mating optical subsystem” and “adjusting the main optical subsystem using a controller based, at least in part, on the selected angular orientation, so as to align the main optical subsystem with the mating optical subsystem” is indefinite, as it is unclear how, specifically, the optical subsystem is adjusted based on angular orientation.  As best understood by the Examiner, since the claim already requires the handpiece with the mating subsystem to be rotatable about an optical axis within the handpiece, the handpiece and mating subsystem would already be aligned (since the main subsystem projects the light about the optical axis).  As such, as best understood by the Examiner the mating subsystem is always aligned 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loge et al (US 5474449) in view of Castellini (EP 0366624) and Dewey et al (US 2009/0131922 A1), as best understood by the Examiner.
Regarding claims 1 and 22, Loge et al discloses an apparatus (see Figs. 1-5) and method (e.g. use thereof) for directing a laser beam to a dental treatment area (see citations below), the apparatus comprising: a main chamber (18) comprising a main optical subsystem (31/32) and a primary fluid supply subsystem (52 a/b, 53a/b, 54a/b, 55a/b, 56a/b, 57a/b), adapted to direct (and directing in use via the main chamber) a laser beam and fluid to a dental treatment area (see citations below); and a hand piece (1) affixable to the main chamber (affixing thereto in use), the hand piece comprising a mating optical subsystem (43) and a mating secondary fluid supply subsystem (58a/b, 61a/b, 62a/b, 65a/b, 67a/b, 68a/b, 69), and being rotatable about an optical axis within the handpiece (axis along 37a, see col 7, lines 5-15 and Figs. 1-4)  See also abstract, col 2, lines 8-57, col 4, lines 1-45, col 5, line 1-32, col 6, line 1-55 and col 7, lines 5-15).  
Loge et al further discloses wherein the primary fluid supply subsystem and the secondary fluid subsystem comprise an annular groove set (58a/b) and a corresponding radial port (57a/b) such that a fluidic communication is maintained when the hand piece is rotated relative to the main chamber (see citations above; per claims 2 and 23); wherein: the primary fluid supply subsystem comprises a primary water channel (e.g. one of fluid paths of primary channel) and a primary air channel (e.g. other of fluid paths of primary channel); the secondary fluid supply subsystem comprises a corresponding secondary water channel (e.g. corresponding part of fluid path of secondary channel) and a corresponding secondary air channel (e.g. other corresponding part of fluid path 
Castellini, however, teaches a dental treatment apparatus (see Figs. 1-3), comprising a main chamber (1) and a hand piece (2) rotatably mounted thereon, wherein the device comprises a lock (8/9) for maintaining a selectable angular orientation of the hand piece relative to the main chamber when engaged and, for permitting the handpiece to rotated about a longitudinal axis when disengaged (see abstract, col 4, line 5 through col 5, line 30).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Loge to include Castellini’s teaching of providing a locking means which selectively 
Dewey et al additionally teaches a medical laser handpiece which comprises a controller which can adjust parameters, including the position of a lens, prism or mirror of an optical subsystem, in response to a measured change in angle and/or position of the handpiece (see [0045] and [0049]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Loge/Castellini, as combined above, to include Dewey’s sensors and controller adjustment, as such modification would allow for optimal transmission of the laser and therefore improved treatment efficiency in a given position.  It is noted that should the device of Loge/Castellini, as combined above be modified with Dewey’s teaching of providing sensor and controller means to adjust the optical subsystems, the main optical subsystem would be aligned with the mating optical subsystem as required, as the rotation of the hand piece around the main chamber along the optical axis already aligns the optical subsystems, as best understood by the Examiner, (see Loge).  
Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 5536916 teaches a .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDWARD MORAN/Primary Examiner, Art Unit 3772